Citation Nr: 1504234	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right hip disability has been received. 

2.  Entitlement to service connection for a right hip disability.

3.  Whether new and material evidence to reopen a claim for service connection for a bilateral leg disability has been received.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1959 to August 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for a bilateral hip disability, denied his petition to reopen a claim for service connection for a bilateral leg disability, and denied his claim for service connection for a back disability.  In March 2011, the Veteran filed a notice of disagreement.  In January 2013, a Decision Review Officer (DRO) reopened the Veteran's claim for a bilateral hip disability, granting service connection for the left hip, but denying service connection for the Veteran's right hip.  A statement of the case (SOC) issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

As regards to characterization of the appeal with respect to the matters of the right hip disability and bilateral leg disability, although the RO reopened the claims and denied each claim, on its merits, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable disposition on the Veteran's requests to reopen-the Board has characterized the portion of the appeal involving the hip and leg disabilities as encompassing the first through fourth matters set forth on the title page.

The Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system associated with the Veteran's claims.  A review of the Virtual VA file reveals that, except for the transcript of the September 2014 hearing, the documents therein are duplicative of records already associated with the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board's decisions reopening the claim for service connection for a right hip disability and reopening the claim for service connection for a bilateral leg condition are set forth below.  The claims for service connection for the hip disability, leg disability and a back disability are addressed in the remand following the order.  These matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a September 2002 rating decision, the RO denied a claim for service connection for a bilateral hip disability; although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.
3.  Evidence associated with the claims file since the September 2002 denial of the claim for service connection for a bilateral hip disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for right hip disability.

4.  In a September 2002 rating decision, the RO denied a claim for service connection for a bilateral leg disability; although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

5.  Evidence associated with the claims file since the September 2002 denial of the claim for service connection for a bilateral leg disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO denied service connection for, inter alia, a right hip disability, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the September 2002 denial is new and material, the criteria for reopening the claim for service connection for a right hip disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The September 2002 rating decision in which the RO denied service connection for a bilateral leg disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  As pertinent evidence received since the September 2002 denial is new and material, the criteria for reopening the claim for service connection for a right hip disability are met.  38 U.S.C.A. §§ 5108, 7105(West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the Veteran's request to reopen the claims for service connection for a hip disability and a bilateral leg disability, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2002, 2014); 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's original claims for service connection for a bilateral hip and leg disabilities in a September 2002 rating decision.  The evidence then of record consisted of the Veteran's service treatment records and medical records from the Veteran's private doctor.  Service treatment records indicated that in 1963 the Veteran was involved in an accident with a cable winch and suffered injury to his left thigh and lower left abdomen.  The records were silent with respect to any diagnosis of a hip or leg disability. 

In the September 2002 denial, the RO found that the evidence, including the medical records from the Veteran's private doctor, did not show a diagnosis of a current hip or leg disability.

Although the Veteran was notified of each denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's September 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for service connection in August 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since September 2002 are private medical records, multiple VA examination reports and the Veteran's statements.  Regarding the Veteran's right hip, the record shows the Veteran underwent VA hip and thigh examinations in July 2012 and October 2014.  The October 2014 examination report shows a decrease in the range of motion in his right hip, as well as a diagnosis of osteoarthritis.  Additionally, at the September 2014 Board hearing, the Veteran testified that, contrary to the reports in his service records that only his left hip and thigh were injured, the winch accident crushed his entire body, from his chest to his knees.  

In regard to the Veteran's bilateral leg disability, private medical records from 2007 indicate a diagnosis of peripheral neuropathy.  Additional private medical records from 2008 indicate the Veteran experiences symptoms in his left leg that make walking difficult.  A 2009 medical record reflects reports of pain that radiates down the Veteran's leg. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for hip and leg disabilities.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to unestablished facts needed to substantiate the claims for service connection for right hip and bilateral leg disabilities (i.e., current disability and possible nexus to military service) and thus, when presumed credible, it raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right hip and bilateral leg disabilities are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for right hip disability and bilateral leg disability has been received, to this limited extent, the appeal is granted.


REMAND

A review of the record reveals that further AOJ action in this appeal is warranted.

The Veteran contends that his current right hip disability, bilateral leg disability and back disability were caused by his 1963 in-service accident.  The accident occurred when the Veteran was attempting to straighten out a cable on the winch on the front of his truck.  As the cable was being retracted, the Veteran became caught in it.  He was pulled into the front of the truck and crushed. 

Service treatment records document treatment in February 1963 for issues related to this accident.  The Veteran was seen seven times that month for massive bruising in his groin and swelling in his left leg.  He was put on bed rest.  In March 1963, the Veteran was seen and reported residual stiffness.  In his separation exam in July 1963, the Veteran reported trouble with his left leg and left foot, and swelling or painful joints.  The examiner noted no defects and found the Veteran's lower extremities, spine and other musculoskeletal systems to be normal. 

In regard to the Veteran's right hip claim, treatment records document the Veteran's complaints of upper thigh pain in 2001, and thigh numbness in 2006, which he reported began during his military service.  These records do not include any diagnosis related to the Veteran's right hip. 

In a May 2010 letter from Dr. H., the Veteran's primary care physician noted the Veteran's hip pain. 

In conjunction with his claim, the Veteran was afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with post-traumatic arthritis of the left hip.  Examination of the right hip at that time revealed normal flexion and range of motion and no functional loss or impairment.  An etiology opinion was provided, finding that it was at least as likely as not that the left hip disability was caused by the in-service accident.  The right hip was not addressed.

On VA examination in October 2014, the Veteran was diagnosed with osteoarthritis of both hips, with noted limitation of motion and mild functional loss in the right hip.  However, the examination report does not include any opinion as to the etiology of the right hip osteoarthritis.

The Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for right hip disability.  Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, the Board finds that further medical opinion on this claim-based on full consideration of the Veteran's documented medical history and assertions and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a right hip disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claim for service connection for a bilateral leg disability, service treatment records show massive bruising and swelling of his left leg following the accident in February 1963.  A month after the accident, the Veteran complained of stiffness.  In his July 1963 separation examination, the Veteran reported trouble with his left leg and left foot.  The examiner noted normal extremities at separation.

The Veteran's post-service private treatment records include a 2007 diagnosis of peripheral neuropathy.  Additional records show complaints of left leg problems in 2008, which the Veteran indicated caused problems with walking.  In 2009, the Veteran reported experiencing lower back pain that radiated down his left leg.  The Veteran's claims file also includes an April 2010 letter from a private doctor who treated him for chronic lower back pain.  That doctor, Dr. L., reported the Veteran's history of lower back pain that radiated down his left leg, as well. 

Private records from 2014 include a "Lower Extremity Functional Scale" completed by the Veteran, in which he documents difficulty or impossibility in performing certain tasks due to his lower limbs.

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence (including lay statements of the Veteran) indicates that his disability or symptoms may be associated with the claimant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.

In this case, given the facts noted above, and because the Veteran has not undergone a VA examination in connection with his claim for service connection for a bilateral leg disability, the Board finds that a VA examination to obtain a medical opinion concerning the presence of any leg disability, and addressing the relationship, if any, between a leg disability and his military service, would be helpful in resolving the matter on appeal.
 
Finally, in regard to the Veteran's back disability, his service treatment records are silent as to any complaints related to back pain.  His July 1963 separation exam shows his spine to be normal.

Post-service private treatment records document complaints of lower back pain beginning in 2001.  From 2004 through 2006, the Veteran underwent chiropractic treatment for pain in his neck and back.  In April 2006, he was seen by his private physician for lower back pain, at which time he indicated that he had been having problems since the in-service accident.  Private records also show that the Veteran reported a multi-year history of back pain, and was treated with a steroid injection for same, in 2009.

The 2010 letter from Dr. L. includes a diagnosis of mild lower lumbar stenosis with prominent facet joint degenerative disease, a broad L4-5 disc herniation, and an L5-S1 disc protrusion.  The doctor detailed treatment for the Veteran's back pain, and concluded that the lower back pain was as likely as not related to his military service.  The doctor, however, did not provide a rationale for this conclusion.

The May 2010 letter from the Veteran's primary care physician, Dr. H., includes a diagnosis of L4-5 disc herniation mild lower lumbar spinal stenosis with prominent facet joint degenerative disease, diffuse bulging of L3-4 through L6-S1 and moderate osteoarthritis of the lumbar spine.  Dr. H. did not provide an opinion as to etiology of these conditions. 

In October 2014, the Veteran underwent a VA back examination. The examiner found functional loss of the spine, limited range of motion, painful range of motion movements, abnormal gait, abnormal spinal contour, and functional loss during flare-ups.  The examiner diagnosed the Veteran with mechanical back pain syndrome and degenerative disc disease.  However, the examination report does not contain an opinion as to the etiology of the Veteran's lower back disability.

The Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection.  The October 2014 VA examiner failed to provide an etiology opinion.  Once VA has provided an examination, it is required to provide an adequate one.  See Barr, supra.  In addition, the letter from Dr. L. does not provide a rationale for his opinion that the Veteran's back disability is related to his service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Therefore, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra. 

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination of the right hip, legs and back by an appropriate physician..  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claims-in particular, the reopened claims for right hip and leg claims.  See 38 C.F.R. § 3.655 (b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion evidence on these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right hip, legs, and back by an appropriate physician.

The contents of the entire electronic claims file to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the Veteran's right hip, legs and back..
 
Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's 1963 in-service winch accident.

In rendering each requested opinion, the physician should specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's contentions regarding onset and continuity of symptoms. 

In providing the requested opinion(s), the physician is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the physician should provide a clear rationale for doing so.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for right hip, bilateral leg, and back disabilities.

If the Veteran fails, without good cause, to report for the  scheduled examination, in adjudicating the reopened claim(s) for service connection for right hip and bilateral leg disabilities, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication)  and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



		(CONTINUED ON NEXT PAGE)




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


